Per Curiam.
The State moves to dismiss this appeal from a sentence on a charge of burglary. The grounds of the motion are: (1) The defendant’s pro se brief was filed out of time and did not comply in any respect with the rules of this court; and (2) the appeal is frivolous; Anders v. California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, has been complied with; and no hearing on the merits is required.
The defendant had entered a plea of guilty to the burglary charge and was placed on probation. He was subsequently charged with violation of the terms of the probation and entered a plea of guilty to such *320violation and was sentenced on the burglary charge. He was represented by counsel at all stages of the proceedings. He perfected his own appeal while the matter was being considered by his counsel. Writ of error was issued by this court and the transcript and bill of exceptions are before us.
Counsel for the defendant, while the appeal was pending, asked leave of the trial court to withdraw as counsel and complied with Anders v. California, supra. The trial court found that an appeal would be frivolous and permitted counsel to withdraw.
Our consideration of the motion has required a careful review of the transcript and bill of exceptions and the claims made in the defendant’s pro se brief. We have reviewed the case on the merits. The defendant’s claims are without foundation.
Judgment affirmed.